Motion Granted and Order filed May 17, 2013




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-12-00960-CR
                                  ____________

                      JONATHAN DAVID CROOK, Appellant

                                          V.

                         THE STATE OF TEXAS, Appellee


               On Appeal from County Criminal Court at Law No. 2
                              Harris County, Texas
                         Trial Court Cause No. 1809533


                                       ORDER

      On May 14, 2013, appellant moved to supplement the appellate record with
an original exhibit. The motion is granted.

      The clerk of County Criminal Court at Law No. 2 is directed to deliver to the
clerk of this court the original of Exhibit 1, a video recording, on or before May
28, 2012. The clerk of this court is directed to receive, maintain, and keep safe this
original exhibit; to deliver it to the justices of this court for their inspection; and,
upon completion of inspection, to return the original of Exhibit 1, a video
recording , to the clerk of County Criminal Court at Law No. 2.

                                    PER CURIAM